United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                 December 1, 2004


                                      Before

                   Hon. RICHARD A. POSNER, Circuit Judge

                   Hon. MICHAEL S. KANNE, Circuit Judge

                   Hon. ILANA DIAMOND ROVNER, Circuit Judge


No. 04-2874

IN RE: SEARCH OF 2847 EAST                   Appeal from the United States District
HIGGINS ROAD, ELK GROVE                      Court for the Northern District of
VILLAGE, ILLINOIS.                           Illinois, Eastern Division.

                                             No. 03 M 167
APPEAL OF: MICHAEL G. WELLEK.
                                             Ronald A. Guzman,
                                             Judge.



                                    ORDER

      The slip opinion issued in the above-entitled cause on December 1, 2004, is
amended on page 1 to reflect that this appeal is from the United States District
Court for the Northern District of Illinois, Eastern Division.